             Case 1:21-cr-00039-DLF Document 1-1 Filed 12/28/20 Page 1 of 3




                                          STATEMENT OF FACTS

On November 23, 2020, the government sought and obtained a complaint charging Amina
Washington-Bey (“Washington-Bey”), with Entering or Remaining in Restricted Building or
Grounds in violation of 18 U.S.C. § 1752(a)(1) and with Unlawful Entry in violation of 22 D.C.
Code § 3302(b). On December 8, 2020 the government filed an information charging the same
two violations.

On December 11, 2020 a detention and competency hearing was held in the above case (20-mj-
235). The government’s motion for pretrial detention was denied and Washington-Bey was
ordered released with conditions. Washington-Bey was verbally advised of the release conditions
by Magistrate Judge Robin Meriweather from the bench. An Order Setting Conditions of Release
was filed that same day. Washington-Bey was released on a number of conditions, including:

          Report for supervision to Pretrial Services weekly by phone;
          Report to Community Connections;
          Maintain Mental Health Services, to include medication regimen, as directed by Pretrial
           Services; and
          Stay away from the White House Complex

Magistrate Judge Meriweather notified Washington-Bey of the bounds of the White House
Complex stay away order, which includes the area bounded by and including K Street NW, 13th
Street NW, Pennsylvania Avenue NW, 12th Street NW, Constitution Avenue NW, and 19th Street
NW. A map of the stay away area was attached to the Order Setting Conditions of Release, filed
on December 11, 2020. That map is attached as Statement of Facts Exhibit A.

After the detention hearing, it was discovered that a detainer was filed by the U.S. Parole
Commission. Washington-Bey remained in custody until a hearing was held in that matter. He1
was released from custody on December 21, 2020.

On December 27, 2020 at approximately 12:10 AM, United States Secret Service (USSS)
Officer Jordan Blankenship was in full police uniform and on routine vehicle patrol when he
responded to 725 17th Street NW in Washington, D.C. Officer Blankenship observed Amina
Washington-Bey sitting on a bench adjacent to the New Executive Office Building. Officer
Blankenship was familiar with Washington-Bey’s history and believed that Washington-Bey was
subject to a stay away order from the area around the White House.

Officer Blankenship initiated a conversation with Washington-Bey and asked “Do you know
where you are? This is the White House.” Washington-Bey responded “Yeah, I’m just walking
around.” Officer Blankenship asked “You know you’re not supposed to be here?” Washington-
Bey nodded.

Washington-Bey was further identified by a Washington, D.C. identification card. Database
checks were requested for Washington-Bey through the USSS Joint Operations Center (JOC).

1
    Amina Washington-Bey is biologically female but identifies as male.
         Case 1:21-cr-00039-DLF Document 1-1 Filed 12/28/20 Page 2 of 3




The JOC confirmed that Washington-Bey had an active stay away order from the area around the
White House issued by the United States District Court for the District of Columbia in case 20-
mj-235. Washington-Bey was inside the stay away area.

Washington-Bey was placed under arrest and searched incident to arrest. A small canister of
pepper spray was found during the search. Washington-Bey informed officers that he was off his
prescribed medication. Washington-Bey was transported to the Comprehensive Psychiatric
Emergency Program where he was evaluated, treated, and released back to police custody.

Based on the foregoing, your affiant submits that there is probable cause to believe that the
defendant violated 18 U.S.C. § 401(3) (Contempt) and 22 D.C. Code § 3302(b) (Unlawful entry
on property).




                                           ____
                                           Jordan Blankenship
                                           Officer, United States Secret Service
                                           Badge Number 2482

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 28th day of December, 2020.
                                                                     Robin M. Meriweather
                                                                     2020.12.28 12:54:03
                                                                     -05'00'
                                                   ___________________________________
                                                   Robin M. Meriweather
                                                   U.S. Magistrate Judge
Case 1:21-cr-00039-DLF Document 1-1 Filed 12/28/20 Page 3 of 3



                                              Statement of Facts, Exhibit A
